The Court held that the return was satisfactory and sufficient, and that it was the proper return to be made under the circumstances; and that the old common law rule as to such returns had been abolished by this court, and there was no practical difficulty in framing proper issues from such a ruling under the practice of this court, as no right to a writ could exist, unless the facts should be either admitted or proved, and a party can not be compelled, under oath, to admit or deny what he has no means of knowing with certainty.
Ordered, that the cause be sent down to Houghton Cir-‘ Quit to be tried on such issue.

Motion denied.